Appeal by defendant from a judgment of the Supreme Court, Kings County (Ryan, J.), rendered March 1,1979, convicting him of criminal sale of a controlled substance in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of defendant’s motion pursuant to CPL 580.20 to dismiss the indictment. By order dated October 5,1981, this court remitted the case to Criminal Term to hear and report on the issue of whether the defendant was deprived of his rights under CPL 580.20, in accordance with our memorandum, and the appeal has been held in abeyance in the interim (People v Rivera, 84 AD2d 541). Criminal Term (Ryan, J.), has complied and rendered a report in accordance therewith. Judgment affirmed. No opinion. Mangano, J. P., Gibbons, O’Connor and Thompson, JJ., concur.